Notice of Pre-AIA  or AIA  Status
The present application is being examined pursuant to the pre-AIA  first to invent provisions. 
DETAILED ACTION
Request for Continued Examination 
Applicants filed a Request for Continued Examination pursuant to 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), in this application after final rejection.  Because this application is eligible for continued examination pursuant to 37 CFR § 1.114, and Applicants have timely paid the fee set forth in 37 CFR § 1.17(e), the Office has withdrawn the finality of the previous Office Action, pursuant to 37 CFR § 1.114.  Applicants’ submission filed on 19 November 2021 has been entered.
Status of the Claims 
Applicants filed claims 1, 2, 6, 7, 11, 16, 18 – 23, 25 – 27, 29 – 36, and 38 with the instant application according to 37 CFR § 1.114, on 19 November 2021.  In an Amendment entered with the Request for Continued Examination, Applicants amended claims 1, 2, 7, 22, 27, 33, and 36, and added new claim 39.  Claims 27 and 29 – 35 remain withdrawn as being directed to a non-elected invention.  Consequently, claims 1, 2, 6, 7, 11, 16, 18 – 23, 25, 26, 36, 38, and 39 are available for substantive consideration.
REJECTIONS WITHDRAWN –
Rejections Pursuant to 35 U.S.C. § 112
The rejections pursuant to 35 U.S.C. §§ 112(a) and 112(b) set forth in the Action of 9 June 2021 are hereby withdrawn in light of Applicants’ amendment of the claims.
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejection set forth in the Action of 9 June 2021 is hereby withdrawn in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.
Claim Objections 
The objection to claims 7 set forth in the Action of 9 June 2021 is hereby withdrawn in light of Applicants’ amendment of the claim.  
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Independent claims 1 and 22, and claims 2, 6, 7, 11, 16, 18 – 21, 23, 25, 26, 36, 38, and 39, dependent therefrom, are rejected pursuant to 35 U.S.C. § 112(a), as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In an amendment filed with the Request for Continued Examination, Applicants amended claims 1 and 22 to recite limitations directed to self-assembled structures comprising joint inside said sub-centimeter and self- assembled enclosing structure.”
In Remarks filed with the Amendments, in pointing to support for the amended claim language, Applicants stated that “as for example explained in paragraph [0032] (sic) of the present specification, ‘Under circumstances in which the hinge gap had a high volume of PCL, any excess was retained within the container...’.”  However, the Examiner respectfully disagrees, from both grammatical and logical perspectives, with Applicants’ conclusion that the cited section of the specification provides support for the amendments to claims 1 and 22.  
In this regard, the Examiner would first note that the claim language in question does not comport with the scope of the alleged support for such amended claim language.  The support to which Applicants point is properly read as indicating that excess hinge material is retained within the container.  However, in contrast, the amended language at issue is directed to “the material . . . of joint components [being] provided substantially inside [the] . . . structure.”  It is the Examiner’s position that the claim limitation in question is properly interpreted as encompassing an embodiment wherein all, or nearly all (substantially), of the hinge material is provided “within the container.”  The specification merely discloses that the “excess” of hinge material, when present, is within the self-assembled container.
The Examiner also notes that there is no additional disclosure in Applicants’ specification that either uses the language as now recited in claims 1 and 22, or could be reasonably construed as to support such language.  For example, the specification does not use the specific phrase, “provided substantially inside,” with respect to the hinge material.  With respect to the support to which Applicants point, there is no additional disclosure using the same or similar language to describe the location of hinge material in the structures.
Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment Applicants should show support in the original disclosure for new or amended claims.  See MPEP §§ 714.02, 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”).  Consequently, Applicants’ specification fails to provide adequate written support for the currently claimed combination.  
Thus, instant claims 1 and 22, and claims dependent therefrom, recite limitations that were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in the amended claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicants are required to provide sufficient written support for the limitations recited in the present claims in the specification or claims, as-filed, or remove these limitations from the claims in response to this Office Action.
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) that forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims pursuant to 35 U.S.C. § 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made, absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. § 103(c) and potential 35 U.S.C. §§ 102(e), (f) or (g) prior art under 35 U.S.C. § 103(a).
The rejection of claims 1, 2, 6, 7, 11, 16, 18 – 23, 25, 26, 36, 38, and 39 pursuant to 35 U.S.C. § 103(a), as being obvious over US 2007/0020310 A1 to Gracias, D., et al., published 25 January 2007, identified on  IDS/Form 1449 filed 26 October 2012, cite no. AB ("Gracias '310"), in view of Bassik, N., et al., Adv. Mater.20:  4760 – 4764 (2008) (“Bassik (2008)”), Leong, T., et al., “Surface Tension-Driven Self-Folding Polyhedra,” Langmuir 23:  8747 – 8751 (2007) (“Leong (2007)”), Randall, C., et al., “3D lithographically fabricated nanoliter containers for drug delivery,” Advanced Drug Delivery Reviews59:  1547 – 1561 (2007) (“Randall (2007)”), and Peng, P., et al., Biomacromolecules 6:  587 – 592 (2005) (“Peng (2005)”), as evidenced by “MICRO-CHEM SU-8 3000,” available on the Internet at <http://www.microchem.com/pdf-/SU-8%203000%20Data-%20Sheet.pdf>, as accessed 24 January 2017 (“SU-8”), is hereby maintained and, in the case of claim 39, made again.
The Invention As Claimed 
Applicants claim a sub-centimeter, self-assembled structure comprising a plurality of structural components, a plurality of joint components, each connecting an adjacent pair of the structural components, and a plurality of locking structures, each formed on an edge of at least one of the structural components, wherein the joint components each comprise a material that has a first phase that is substantially rigid to hold the structural components in a substantially rigid configuration while the material is in the first phase, and the material has a second phase such that the joint components are at least partially fluid, wherein the locking structures are arranged such that the structural components lock together via the locking structures to form the enclosing structure, wherein the enclosing structure is formed at least partially from a biodegradable polymer, wherein the structural components comprise SU8, poly(propylene), poly(esters), polyimides, or gelatin, wherein the joint components comprise gelatin, poly(caprolactone), or chitosan, wherein the material of the joint components is provided substantially inside the enclosing structure, and wherein the locking structures comprise gelatin, poly(caprolactone), chitosan, alginate, or poly(NIPAAm), and 2Application No.: 13/643,944Docket No.: 02240.336030 the material of the locking structures is provided at edges of the structural components, wherein the joint interacts with the first and second structural components due to the surface tension of the material of the joint, wherein the enclosing structure has a maximum dimension of at least 10 nm and less than 10 mm, or less than 1 mm, wherein the enclosing structure is substantially transparent to light from the visible region of the electromagnetic spectrum, wherein the joint components comprises a biodegradable material, wherein the structural components define at least one through-hole, wherein the structures further comprise a surface material disposed on at least one of the structural components, wherein the surface material comprises a hydrogel, wherein the enclosing structure further comprises an electronic, an electro-optical, and/or an optical component, wherein the material of the joints has the melting temperature lower than the melting temperature of the material of the locking structures, and wherein the material of the joint components has a first phase that is substantially rigid at a first temperature, and the material has a second phase at a second temperature, wherein the first temperature is lower than the second temperature.
Applicants also claim an array comprising a plurality of sub-centimeter and self- assembled structures, wherein each of the structures comprises a plurality of structural components, a plurality of joint components, each connecting an adjacent pair of the structural components, and a plurality of locking structures, each formed on an edge of at least one of the structural components, wherein the joint components each comprise a material that has a first phase that is substantially rigid, and the material has a second phase such that the joint components are at least partially fluid, wherein the enclosing structures are formed at least partially from a biodegradable polymer, wherein the structural components comprise SU8, poly(propylene), poly(esters), polyimides, or gelatin, wherein the joint components comprise gelatin, poly(caprolactone), or chitosan, and the material of the joint components is provided substantially inside the enclosing structure, and wherein the locking structures comprise gelatin, poly(caprolactone), chitosan, alginate, or poly(NIPAAm), and the material of the locking structures is provided at edges of the structural components, wherein 23/the array further comprises a substrate, and the structures are attached to the substrate, wherein 25/each of the structures has an open end for receiving material to be loaded into the array, and wherein 26/each of the structures has a plurality of porous sides to allow fluid flow there-through.
The Teachings of the Cited Art
Gracias ‘310 discloses nanoscale or microscale microcontainers for encapsulation and delivery of materials or substances, such as cells, drugs, gels, and polymers, with subsequent release of the materials in situ, the containers fabricated by methods comprising self-folding of two-dimensional precursor faces into three-dimensional containers, wherein the surfaces of the microcontainer can have nano/microscale perforations, wherein the surfaces and hinges of the container may be made of any combination of metals and/or polymers (see Abstract), wherein the two-dimensional faces of the containers are patterned with microscale perforations that allow control over perfusion and release of its contents to a surrounding medium (see ¶[0005]), wherein the perforations are created photolithographically, wherein the faces are fabricated from a polymer (see ¶[0006]), wherein the containers comprise a fillable center chamber containing a substance that can diffuse out of the container through the perforations, thus releasing the substance from the container, wherein the substance is a therapeutic agent, wherein the container is administered to a subject (id.), wherein the fabrication process comprises fabricating a multitude [an array] of two-dimensional faces, patterning the faces with perforations or pores using photolithography, patterning polymeric hinges on selected edges of the faces from materials that can be liquified, and liquefying the hinges between adjacent two-dimensional faces using heat to cause self-assembly of the structures (see ¶[0007]), wherein the containers may be in any polyhedral shape, such as a tetrahedron or a cube (see ¶[0029]), wherein the containers are self-folding and self-assembling due to the hinges comprising a polymeric material that can be liquefied so that the surface tension of the liquid hinge material provides the force necessary to fold a two-dimensional template into the three-dimensional containers (see ¶[0037), wherein the fillable central chambers of the containers can be filled with cells embedded in a gel such that the cells are released by immersing the containers in an appropriate solvent (see ¶[0041]), wherein the patterning of the faces is performed by photolithography (see ¶[0049], Ex. 1), wherein the two-dimensional faces may be fabricated in the shape of a square with an edge dimension of 200 nm (see ¶[0049], Ex. 1), wherein the hinge mask consisted of two kinds of hinges at two sizes, with wider hinges (50 x 160 µm) at the interfaces of adjacent faces, and narrower hinges (25 x 160 µm) at the edges of the faces such that the containers were permanently held together by solidified hinges at the edges (see ¶[0050]), wherein a large number of containers to be constructed in a single process run (see ¶[0055]), wherein the containers may be constructed with selectively sealed or perforated surfaces (see ¶[0056]), wherein a suspension of 5% agarose gel was micropipetted into a container, which gel adhered to the sides of the container thereby sealing the faces of the container (see ¶[0057]), and wherein it is possible to add electromechanical modules to the containers for remote activation, wireless communication, etc. (see ¶[0063]).  The reference does not expressly disclose containers with structural components comprising SU-8, or joint components comprising PCL, or “locking structures” on the edges of the panel faces, or containers formed at least partially from biodegradable materials, or structural components that are substantially transparent to visible light, or containers comprising a surface material, such as a hydrogel, disposed on at least one of the structural components.  The teachings of Bassik (2008), Leong (2007), Randall (2007), and Peng (2005) remedy those deficiencies.
Bassik (2008) discloses a strategy for constructing complex three-dimensional patterned structures by patterning mechanical properties onto two-dimensional sheets of polymer thin films using photolithography, wherein the sheets comprise rigid segments, flexible stressed hinges, and hollow regions interconnected on a sacrificial substrate such that, when released from the substrate, the sheets self-assemble into interconnected structures (see p. 4760, 1st col., 1st para.), wherein patterned thin film structures are fabricated using a multi-step, photolithographic process (see FIG. 1, p. 4761), wherein predominantly polymeric structures were constructed from rigid segments [structural components] of SU-8, a negative photoresist material, and a low modulus polymer layer that was patterned to outline flexible hinges [joint components] using photolithographic processes (see p. 4762, 1st col., 2nd para.; see also FIG. 3A), wherein the rigid segments had lengths of from 40 – 140 µm (see p. 4761, 2nd col., 1st para.), wherein the pattern of hollow regions and the degree of hinge interconnectedness dictated the type of structure formed (see p. 4761, 2nd col., 2nd para.), wherein the structures can comprise a variety of materials, and can be used as optical and electromechanical components, as well as in applications for biomedical engineering (see p. 4762, 2nd col., 2nd para.), and wherein sheet patterns yield structures with hollow regions between the hinges (see p. 4762, 2nd col., 3rd para.).  
Leong (2007) discloses surface tension-driven self-folding patterned polyhedra, wherein the polyhedral were formed from photolithographically patterned templates that folded spontaneously upon liquefaction of hinges between adjacent faces (see Abstract), wherein the self-folding process is driven by surface tensions changes resulting from the liquefaction of the hinge material (see p. 8748, 1st col., 1st para.), wherein the process comprises an initial step of patterning polyhedron faces [structural components] using conventional photolithography, which process makes possible the incorporation of any arbitrary pattern into the material of the faces (see p. 8748, 1st col., 2nd para.), wherein a second layer of photolithography was used to pattern the hinge templates with folding hinges and locking hinges [joint components/locking structures] (id.), wherein a template comprising six square faces, arranged in a cruciform, yielded a cubic container (id.), wherein the self-folding process was carried out a temperature in excess of the melting point of the hinge material (solder:  m.p. ~ 188° C) (id.), wherein the design of the 2D template determines the final shape and porosity of the polyhedra (see p. 8748, 1st col., last para.), wherein the lithographic layers were patterned with two types of hinges:  internal hinges between faces [joint components] and external hinges at the periphery of the faces [locking structures] (see p. 8748, 2nd col., 2nd para.; see also FIG. 1A), wherein locking hinges that had the same length but half the width of the folding hinges played a secondary role in the folding of the 2D template, functioning as a stabilizing stop, increasing fault tolerance in folding, and ensuring a final fold angle of 90°, such that the locking hinges increased the mechanical strength and sealed the edges of the polyhedra when two half-sized locking hinges fused and formed a single hinge containing the equivalent volume of a folding hinge, fusion between locking hinges occurring as a result of the minimization of interfacial free energy between the molten locking solder hinge on each face and the surrounding liquid so that, on cooling, the solder hinges solidified, and the polyhedral structure was locked into place (see p. 8748, 1st col., 1st para.), wherein simulations indicate that it should be possible to fold structures composed of almost any solid material with hinges composed of virtually any solid material (see p. 8750, 2nd col., 1st para.), wherein the polyhedral faces are patterned with large openings (see FIGS. 4, 5, p. 8750), wherein the process of patterning 2D templates is highly parallel such that approximately 1000 100-µm 2D panels in a cruciform layout can be packed onto a 3 in. silicon wafer substrate (see p. 8751, 1st col., 2nd para.), wherein hinge material volume was selected to ensure a sufficient overfold of the rigid panels so that the locking hinges could fuse, sealing the resulting cubes at the edges and corners (id.), and wherein the fabrication process provides a route to incorporate precisely engineered monodisperse porosity, transistors, sensors, and other information-processing devices on the polyhedra to create “smart particles” (see p. 8751, 2nd col., 2nd para.).
Randall (2007) discloses lithographic processes for the precise structuring of drug delivery devices, with the possibility of advanced functioning for imaging, sensing, telemetry and actuation, wherein the processes comprise lithographically patterning 2D templates with liquefiable hinges that spontaneously fold on heating into hollow polyhedral containers (see Abstract; see also FIG. 2A), wherein these self-assembly processes retain all of the advantages of conventional lithographic fabrication, while enabling 3D construction in a highly parallel and cost-effective manner (see p. 1549, 2nd col., 2nd para.), wherein lithographic processes ensure monodispersity and allow patterning in 3D (see p. 1550, 2nd col., 2nd para.), wherein the devices are produced at high numerical density on a silicon substrate (id.), wherein the structures can be fabricated with monodisperse porosity (see  FIG. 4, p. 1552), wherein 2D templates can be constructed using any material that can be lithographically patterned (see p. 1553, 1st col., 2nd para.), wherein finite element simulations show that the folding process is compatible with any hinge material that liquefies (see p. 1553, 1st col., 3rd para.), wherein solder-hinged containers require high temperatures to fold into 3D structures, so biological and temperature sensitive cargo can only be loaded serially after the systems are fabricated (id.), wherein open faces of the structures may need to be sealed after fabrication with materials such as biocompatible gels (id.), wherein the devices can be further modified to integrate electronic and sensing components (see p. 1558, 2nd col., 3rd para.), and wherein, when polymeric materials are used as hinges, the devices disassembled, which process may be useful in certain applications of drug delivery requiring release of contents at predetermined periods of time (see p. 1558, 1st col., 4th para.; see also FIG. 12).
	Peng (2005) discloses the preparation of a series of segmented poly(ɛ-caprolactone) (PCL) polyurethanes, which materials demonstrated shape-memory behaviors associated with pre-melting of the crystals formed during deformation and fixation, wherein the lowest recovery temperature of the material could be optimized to a temperature range of 37 - 42° C, while retaining reasonable rigidity after shape recovery, a feature essential for medical implantations (see Abstract), wherein the shape memory behavior of polymers is usually based on glass transition and melting point temperatures (see p. 587, 1st col., 1st para.), wherein most shape memory polymers are non-biodegradable but, for medical implantations, shape memory polymers need to be both biodegradable and highly shape-recoverable, and to have a recovery temperature (RT) near the human body temperature, so that they would neither stay in the human body for a very long time, nor require a second surgery to be removed from the human body (see p. 587, 2nd col., 1st para.), wherein PCL comprises the soft segments/blocks of the polyurethane, which segments are highly crystalline at room temperature, leading to its shape memory properties (see p. 589, 2nd col., 2nd para.), wherein the shape memory is usually demonstrated by deforming a specimen at a temperature above Tm (melting temperature) or Tg (glass transition temperature) of the materials, fixing the deformation at a temperature 15° C below Tm or Tg, and finally heating the deformed specimen to a temperature higher than Tm or Tg to examine the shape recovery performance (see p. 589, 2nd col., last para.), and wherein, when a deformation is made at a temperature 15 - 20° C below the Tm of the PCL phase, further deformation fixation is not necessary and the shape can be recovered completely (see p. 590, 1st col., 2nd para.). 
Application of the Cited Art to the Claims
	It would have been prima facie obvious at the time of the invention to fabricate nanoscale or microscale microcontainers for encapsulation and delivery of materials or substances, such as cells, drugs, and gels, with subsequent release of the materials in situ, the containers fabricated by methods comprising self-folding of two-dimensional precursor faces into three-dimensional containers, wherein the surfaces and hinges of the container may be made of any combination of metals and/or polymers (cf. claims 1, 22, 36), wherein the two-dimensional faces of the containers are patterned with microscale perforations that allow control over perfusion and release of its contents to a surrounding medium (cf. claims 18, 25, 26), wherein the faces are fabricated from a polymer (cf. claims 1, 22), wherein the fabrication process comprises fabricating a multitude [an array] (cf. claim 22) of two-dimensional faces on a substrate (cf. claim 23), patterning the faces with perforations or pores, patterning polymeric hinges on selected edges of the faces from materials that can be liquified, and liquefying the hinges between adjacent two-dimensional faces using heat to cause self-assembly of the structures (cf. claims 1, 22), wherein the containers are self-folding and self-assembling due to the hinges comprising a polymeric material that can be liquefied so that the surface tension of the liquid hinge material provides the force necessary to fold a two-dimensional template into the three-dimensional containers (cf. claim 2), wherein the two-dimensional faces may be fabricated in the shape of a square with an edge dimension of 200 nm (cf. claims 6,7 ), wherein the hinge mask consisted of two kinds of hinges at two sizes, with wider hinges (50 x 160 µm) [joint components] at the interfaces of adjacent faces, and narrower hinges (25 x 160 µm) [locking structures] at the edges of the faces such that the containers were permanently held together by solidified hinges at the edges (cf. claims 1, 22), wherein a large number of containers can be constructed in a single process run (cf. claim 22), wherein a suspension of a hydrogel was loaded into a container, which gel adhered to the sides of the container (cf. claim 38), wherein it is possible to add electromechanical modules to the containers for remote activation, wireless communication, etc. (cf. claim 21), as taught by Gracias ‘310, wherein predominantly polymeric structures were constructed from rigid segments [structural components] of SU-8, a negative photoresist material, which material, as evidenced by SU-8, is transparent to visible light, and a low modulus polymer layer that was patterned to outline flexible hinges [joint components] using photolithographic processes, as taught by Bassik (2008), wherein the lithographic layers were patterned with two types of hinges:  internal hinges between faces [joint components] and external hinges at the periphery of the faces [locking structures] (cf. claims 1, 22), wherein locking hinges that had the same length but half the width of the folding hinges played a secondary role in the folding of the 2D template, functioning as a stabilizing stop, increasing fault tolerance in folding, and ensuring a final fold angle of 90°, such that the locking hinges increased the mechanical strength and sealed the edges of the polyhedra when two half-sized locking hinges fused and formed a single hinge containing the equivalent volume of a folding hinge, wherein hinge material volume was selected to ensure a sufficient overfold of the rigid panels so that the locking hinges could fuse, sealing the resulting cubes at the edges and corners, as taught by Leong (2007), wherein the hinge material comprises PCL (cf. claims 1, 22), consistent with the teachings of Peng (2005), in place of the solder hinges as taught by Leong (2007).  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, with respect to use of SU-8 as a structural component by the express teachings of Randall (2007) to the effect that 2D templates can be constructed from any material that is capable of being photolithographically patterned (see p. 1553, 1st col., 2nd para.).  With respect to the material for joint components, one of ordinary skill in the art would be motivated to use PCL based on the teachings of Peng (2005) of the desirability of using biodegradable materials, such as PCL, for in vivo applications, and the specific properties of PCL responsible for its shape-memory behavior, which properties one of ordinary skill in the art would recognize render PCL a suitable, low melting material for joint components, as well as by the teachings of Randall (2008) to the effect that it is preferable to use lower melting materials for joints so that the temperatures use to trigger the phase change of the hinges is not destructive of biological materials.  
	With respect to the limitations recited in claims 1 and 22 directed to self-assembling containers comprising “locking structures,” the cited references do not expressly disclose structures characterized in that manner.  However, the Examiner notes that Leong (2007) discloses the use of “locking hinges” (external) at the periphery of the faces, in addition to “folding hinges” (internal) between adjacent faces, (see FIG. 1A), and that Gracias ‘310 discloses the patterning of two types of hinges, with wider hinges at the interfaces of adjacent faces, and narrower hinges at the edges of the faces (see ¶[0050]).  It is the Examiner’s position that the “locking hinges” disclosed by Leong (2007) and the narrow hinges on the edges of faces of the containers correspond to the “locking structures” as recited in claims 1 and 22, particularly in light of the express teachings of Leong (2007) to the effect that locking hinges sealed the edges of self-assembled polyhedra when two half-sized locking hinges fused and formed a single hinge that, on cooling, solidified, locked the polyhedra structures into place (see p. 8748, 1st col., 1st para.).
With respect to the new limitations now added to claims 1 and 22, the limitations directed to the hinge material being “provided substantially inside” the structures of the invention, the Examiner notes that Leong (2007) discloses embodiments of sub-centimeter, self-folding structures, wherein photolithographic processes allowed for use of templates for the hinge material that resulted in the deposition of two types of faces – internal (folding) hinges, and ones at the periphery of the structural components (locking hinges).  See p. 8748, 2nd col., 2nd para.  The reference, at p. 8749, 1st col., 1st para., goes on to disclose that “[l]ocking hinges that had the same length but half the width of the folding hinges played a secondary role in the folding of the 2D template; they functioned as a stabilizing stop, increased fault tolerance in folding, and ensured a final fold angle of 90°.”  Perhaps most relevant to the limitations in question, Figure 1 of the reference clearly illustrates the two type of hinges utilized in the two-dimensional, pre-assembly structures, which structures, after self-assembly result in a three-dimensional, sub-centimeter structure wherein excess hinge material from the “folding” hinges is retained within the assembled structure (see Figure 1D – 1F; cf. claims 1 and 22).

	With respect to claim 38, which claim recites a limitation directed to the material of the joints having a melting temperature lower than the melting temperature of the locking structures, the Examiner notes that the cited references do not expressly disclose such temperature differential between locking hinges and folding hinges.  However, it is the Examiner’s position that adjustment of the composition of PCL hinge material, consistent with the teachings of Peng (2005), by controlling the molecular weight of the soft PCL segments of a block copolymer, as well as the relative amounts of soft and hard blocks within the copolymer, to read on the limitations at question, amount to nothing more than the optimization of a results-effective variable,  the exercise of which is well with the expertise of one of ordinary skill in the appropriate art.  Consequently, in the absence of evidence as to the criticality of such parameter, this limitation cannot support patentability.  See MPEP § 2144.05 II. A.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 2, 6, 7, 11, 16, 18 – 23, 25, 26, 36, 38, and 39 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments
The Examiner has considered Applicants’ arguments filed 19 November 2021, but finds them unpersuasive, to the extent relevant in light of the new grounds of rejection set forth above.  Applicants first argue that “none of the cited references, taken alone or in combination, discloses, teaches, or suggests the specifics of the material of the plurality of joint components is provided substantially inside the sub-centimeter and self-assembled enclosing structure.”    Applicants also argue that “none of the cited references taken alone or in combination, discloses, teaches, or suggests the specifics of the material of the plurality of locking structures is provided at edges of the plurality of structural components such that when at least two of the plurality of structural components are brought next to each other to form the sub-centimeter and self-assembled enclosing structure, the material on opposite edges overlap to form overlapping edges of the sub-centimeter and self-assembled enclosing structure.”  The Examiner respectfully disagrees.
	In this regard, the Examiner notes that Leong (2007) discloses embodiments of sub-centimeter, self-folding structures, wherein photolithographic processes allowed for use of templates for the hinge material that resulted in the deposition of two types of faces – internal (folding) hinges, and ones at the periphery of the structural components (locking hinges).  See p. 8748, 2nd col., 2nd para.  The reference, at p. 8749, 1st col., 1st para., goes on to disclose that “[l]ocking hinges that had the same length but half the width of the folding hinges played a secondary role in the folding of the 2D template; they functioned as a stabilizing stop, increased fault tolerance in folding, and ensured a final fold angle of 90°.”  Perhaps most relevant to the limitations in question, Figure 1 of the reference clearly illustrates the two type of hinges utilized in the two-dimensional, pre-assembly structures, which structures, after self-assembly result in a three-dimensional, sub-centimeter structure wherein excess hinge material from the “folding” hinges is retained within the assembled structure (see Figure 1D – 1F; cf. claims 1 and 22).
	Applicants also make additional arguments to the effect that the rejection of record impermissibly selects specific teachings from the cited references, and, with the vision of hindsight, combines those teachings to reach the invention as claimed.  The Examiner respectfully disagrees, largely on the basis that Applicants are not taking into consideration the logical structure of the obviousness rejection.  That rejection cites to the teachings of Gracias ‘310 directed to the preparation of nanoscale or microscale microcontainers for encapsulation and delivery of materials or substances, such as cells, drugs, gels, and polymers, with subsequent release of the materials in situ, the containers fabricated by methods comprising self-folding of two-dimensional precursor faces, fabricated from a polymer,  into three-dimensional containers, wherein the fabrication process comprises fabricating a multitude of two-dimensional faces, patterning polymeric hinges on selected edges of the faces from materials that can be liquified, and liquefying the hinges between adjacent two-dimensional faces using heat to cause self-assembly of the structures, wherein the containers are self-folding and self-assembling due to the hinges comprising a polymeric material that can be liquefied so that the surface tension of the liquid hinge material provides the force necessary to fold a two-dimensional template into the three-dimensional containers.  The reference does not explicitly disclose the same materials used in the fabrication of faces and hinges as those claimed.  However, the reference does disclose that the surfaces and hinges of the container may be made of any combination of metals and/or polymers (see Abstract).  One of the only limiting criteria mentioned being that the hinges must comprise a material that is capable of being liquefied at appropriate temperatures (see ¶[0037]).  
	As for the materials used for the faces [structural components] and the hinges [hinge components], Bassik (2008) teaches the use of SU-8 for the faces of the structures, which material one of ordinary skill in the art would be motivated to use based, first, on the teaching from Gracias ‘310 that any polymer or metal may be used for the structures, and by the specific disclosure of Bassik (2008) that the photoresist properties of SU-8 render it particularly useful for the fabrication of such self-assembled, sub-centimeter structures (see p. 4762, 1st col., 2nd para.).  	As for the hinge material, Ping (2005) discloses the shape-memory properties of PCL that one of skill in the appropriate art would recognize would identify PCL as a potential hinge material, particularly in light of the teachings of Randall (2007) directed to the need to identify hinge materials that are not solder, and that would soften at lower temperatures.
Consequently, in light of the above discussion, Applicants’ arguments are unpersuasive, and claims 1, 2, 6, 7, 11, 16, 18 – 23, 25, 26, 36, 38, and 39 stand rejected pursuant to 35 U.S.C. § 103.
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619